     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 1 of 18 Page ID #:397



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     KEVIN J. BUTLER (Cal. Bar No. 329129)
 4   Assistant United States Attorney
     Violent & Organized Crime Section
 5        1300 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6495
 7        Facsimile: (213) 894-0141
          E-mail:    kevin.butler2@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 20-550-RGK

13              Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                              CHRISTOPHER LEONARD WRIGHT
14                   v.

15   CHRISTOPHER LEONARD WRIGHT,

16              Defendant.

17

18        1.    This constitutes the plea agreement between CHRISTOPHER
19   LEONARD WRIGHT (“defendant”) and the United States Attorney’s Office
20   for the Central District of California (the “USAO”) in the above-
21   captioned case.      This agreement is limited to the USAO and cannot
22   bind any other federal, state, local, or foreign prosecuting,
23   enforcement, administrative, or regulatory authorities.
24                              DEFENDANT’S OBLIGATIONS
25        2.    Defendant agrees to:
26              a.     At the earliest opportunity requested by the USAO and
27   provided by the Court, appear and plead guilty to count one of the
28   indictment in United States v. Christopher Leonard Wright, CR No. 20-
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 2 of 18 Page ID #:398



 1   550-RGK, which charges defendant with Transmitting Threatening

 2   Communications with Intent to Extort in violation of 18 U.S.C.

 3   § 875(d).

 4               b.   Not contest facts agreed to in this agreement.

 5               c.   Abide by all agreements regarding sentencing contained

 6   in this agreement.

 7               d.   Appear for all court appearances, surrender as ordered

 8   for service of sentence, obey all conditions of any bond, and obey

 9   any other ongoing court order in this matter.

10               e.   Not commit any crime; however, offenses that would be

11   excluded for sentencing purposes under United States Sentencing

12   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

13   within the scope of this agreement.

14               f.   Be truthful at all times with the United States

15   Probation and Pretrial Services Office and the Court.

16               g.   Pay the applicable special assessment at or before the

17   time of sentencing unless defendant has demonstrated a lack of

18   ability to pay such assessments.

19               h.   Agree to and not oppose the imposition of the

20   following conditions of probation or supervised release: not create

21   or operate any social media accounts in any name other than his own;

22   delete and not maintain any videos of victim B.T. on any electronic

23   device or cloud storage.

24               i.   Defendant agrees that any and all criminal debt

25   ordered by the Court will be due in full and immediately.           The

26   government is not precluded from pursuing, in excess of any payment

27   schedule set by the Court, any and all available remedies by which to

28
                                           2
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 3 of 18 Page ID #:399



 1   satisfy defendant’s payment of the full financial obligation,

 2   including referral to the Treasury Offset Program.

 3              j.    Complete the Financial Disclosure Statement on a form

 4   provided by the USAO and, within 30 days of defendant’s entry of a

 5   guilty plea, deliver the signed and dated statement, along with all

 6   of the documents requested therein, to the USAO by either email at

 7   usacac.FinLit@usdoj.gov (preferred) or mail to the USAO Financial

 8   Litigation Section at 300 North Los Angeles Street, Suite 7516, Los

 9   Angeles, CA 90012.     Defendant agrees that defendant’s ability to pay

10   criminal debt shall be assessed based on the completed Financial

11   Disclosure Statement and all required supporting documents, as well

12   as other relevant information relating to ability to pay.

13              k.    Authorize the USAO to obtain a credit report upon

14   returning a signed copy of this plea agreement.

15              l.    Consent to the USAO inspecting and copying all of

16   defendant’s financial documents and financial information held by the

17   United States Probation and Pretrial Services Office.

18                              THE USAO’S OBLIGATIONS

19        3.    The USAO agrees to:
20              a.    Not contest facts agreed to in this agreement.
21              b.    Abide by all agreements regarding sentencing contained
22   in this agreement.
23              c.    At the time of sentencing, provided that defendant
24   demonstrates an acceptance of responsibility for the offense up to
25   and including the time of sentencing, recommend a two-level reduction
26   in the applicable Sentencing Guidelines offense level, pursuant to
27   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an
28   additional one-level reduction if available under that section.
                                           3
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 4 of 18 Page ID #:400



 1              d.    Except for criminal tax violations (including

 2   conspiracy to commit such violations chargeable under 18 U.S.C.

 3   § 371), not further criminally prosecute defendant for violations of

 4   18 U.S.C. § 875(d), 18 U.S.C. § 1344, or 18 U.S.C. § 1951(a) arising

 5   out of defendant’s conduct described in the agreed-to factual basis

 6   set forth in subparagraphs 10(b)-(c) below.         Defendant understands

 7   that the USAO is free to criminally prosecute defendant for any other

 8   unlawful past conduct or any unlawful conduct that occurs after the

 9   date of this agreement.      Defendant agrees that at the time of

10   sentencing the Court may consider the uncharged conduct in

11   determining the applicable Sentencing Guidelines range, the propriety

12   and extent of any departure from that range, and the sentence to be

13   imposed after consideration of the Sentencing Guidelines and all

14   other relevant factors under 18 U.S.C. § 3553(a).

15                               NATURE OF THE OFFENSE

16        4.    Defendant understands that for defendant to be guilty of
17   the crime charged in count one, that is, Transmitting Threatening
18   Communications with Intent to Extort, in violation of Title 18,
19   United States Code, Section 875(d), the following must be true:
20               (a) Defendant knowingly transmitted in interstate or
21   foreign commerce a communication containing a true threat to injure
22   the reputation of another; and
23              (b)   Defendant did so with the intent to extort money or
24   something else of value.
25                             PENALTIES AND RESTITUTION
26        5.    Defendant understands that the statutory maximum sentence
27   that the Court can impose for a violation of Title 18, United States
28   Code, Section 875(d), is: two years imprisonment; a one-year period
                                           4
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 5 of 18 Page ID #:401



 1   of supervised release; a fine of $250,000 or twice the gross gain or

 2   gross loss resulting from the offense, whichever is greatest; and a

 3   mandatory special assessment of $100.

 4        6.    Defendant agrees to make full restitution to the victim of

 5   the offense to which defendant is pleading guilty.          Defendant agrees

 6   that, in return for the USAO’s compliance with its obligations under

 7   this agreement, the Court may order restitution to persons other than

 8   the victim of the offense to which defendant is pleading guilty and

 9   in amounts greater than those alleged in the count to which defendant

10   is pleading guilty.     In particular, defendant agrees that the Court

11   may order restitution to any victim of any of the following for any

12   losses suffered by that victim as a result: (a) any relevant conduct,

13   as defined in U.S.S.G. § 1B1.3, in connection with the offense to

14   which defendant is pleading guilty; and (b) any charges not

15   prosecuted pursuant to this agreement as well as all relevant

16   conduct, as defined in U.S.S.G. § 1B1.3, in connection with those

17   charges.   The parties currently believe that the applicable amount of

18   restitution is approximately $34,141, but recognize and agree that

19   this amount could change based on facts that come to the attention of

20   the parties prior to sentencing.

21        7.    Defendant understands that supervised release is a period

22   of time following imprisonment during which defendant will be subject

23   to various restrictions and requirements.         Defendant understands that

24   if defendant violates one or more of the conditions of any supervised

25   release imposed, defendant may be returned to prison for all or part

26   of the term of supervised release authorized by statute for the

27   offense that resulted in the term of supervised release, which could

28
                                           5
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 6 of 18 Page ID #:402



 1   result in defendant serving a total term of imprisonment greater than

 2   the statutory maximum stated above.

 3           8.    Defendant understands that, by pleading guilty, defendant

 4   may be giving up valuable government benefits and valuable civic

 5   rights, such as the right to vote, the right to possess a firearm,

 6   the right to hold office, and the right to serve on a jury. Defendant

 7   understands that he is pleading guilty to a felony and that it is a

 8   federal crime for a convicted felon to possess a firearm or

 9   ammunition.     Defendant understands that the conviction in this case

10   may also subject defendant to various other collateral consequences,

11   including but not limited to revocation of probation, parole, or

12   supervised release in another case and suspension or revocation of a

13   professional license.     Defendant understands that unanticipated

14   collateral consequences will not serve as grounds to withdraw

15   defendant’s guilty plea.

16           9.    Defendant understands that, if defendant is not a United

17   States citizen, the felony conviction in this case may subject

18   defendant to: removal, also known as deportation, which may, under

19   some circumstances, be mandatory; denial of citizenship; and denial

20   of admission to the United States in the future.          The Court cannot,

21   and defendant’s attorney also may not be able to, advise defendant

22   fully regarding the immigration consequences of the felony conviction

23   in this case.     Defendant understands that unexpected immigration

24   consequences will not serve as grounds to withdraw defendant’s guilty

25   plea.

26                                    FACTUAL BASIS

27           10.   Defendant admits that defendant is, in fact, guilty of the
28   offense to which defendant is agreeing to plead guilty.           Defendant
                                           6
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 7 of 18 Page ID #:403



 1   and the USAO agree to the statement of facts provided below in

 2   subparagraph (a) and agree that this statement of facts is sufficient

 3   to support a plea of guilty to the charge described in this agreement

 4   and to establish the Sentencing Guidelines factors set forth in

 5   paragraph 14 below but is not meant to be a complete recitation of

 6   all facts relevant to the underlying criminal conduct or all facts

 7   known to either party that relate to that conduct.          The parties

 8   further agree to the statement of facts provided below in

 9   subparagraphs (b) and (c) and agree that these statements of facts

10   constitute the sole basis for the government’s agreement in

11   subparagraph.

12        On September 21, 2020, defendant sent an anonymous text messages

13   to victim B.T. demanding $8,000.          If B.T. refused to pay $8,000 to a

14   cashapp account defendant specified within 48 hours, defendant stated

15   that he would publicly release a sexually explicit video of her and

16   defendant.    Defendant also stated that he would tag her family and

17   friends on social media when he posted the video.          Defendant included

18   a screenshot of the video in which victim B.T. was having sex with

19   defendant and warned her not to call the police or tell anyone

20   because he lived close to her and saw her every day.           When B.T. asked

21   for additional time to pay the money, defendant told B.T. that he

22   would be watching her and again threatened to post the video if she

23   called police.    Defendant’s text messages traveled in interstate or

24   foreign commerce.

25        Previously, in 2017, defendant created and controlled a Facebook

26   account purporting to be a prominent NFL player, P.P.           Defendant did

27   not have permission from P.P. to create a Facebook account on his

28   behalf and had no communication with P.P. about its creation.
                                           7
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 8 of 18 Page ID #:404



 1   Defendant operated the Facebook account purporting to be P.P. and

 2   used it to contact victim B.T.       Using the fraudulent Facebook

 3   account, defendant (as P.P.) told B.T. to reach out to defendant.

 4   Defendant, also as P.P., claimed that P.P. was going through a

 5   divorce, needed money, and requested that victim B.T. send money to

 6   defendant -- who would then send the money to P.P.          Over four months

 7   in 2017, victim B.T. sent $34,141         to defendant, believing he would

 8   send it to P.P.    Defendant received and kept the money.

 9        Also in 2017, defendant told victim B.T. that P.P.’s wife had

10   found the sex tapes that defendant had convinced B.T. to make with

11   him under false pretenses.      Defendant told B.T. that P.P.’s wife

12   would release the tapes if she did not receive $12,000.           Defendant

13   asked B.T. for the money to send to her, but B.T. was unable to pay.

14                                 SENTENCING FACTORS

15        11.   Defendant understands that in determining defendant’s
16   sentence the Court is required to calculate the applicable Sentencing
17   Guidelines range and to consider that range, possible departures
18   under the Sentencing Guidelines, and the other sentencing factors set
19   forth in 18 U.S.C. § 3553(a).       Defendant understands that the
20   Sentencing Guidelines are advisory only, that defendant cannot have
21   any expectation of receiving a sentence within the calculated
22   Sentencing Guidelines range, and that after considering the
23   Sentencing Guidelines and the other § 3553(a) factors, the Court will
24   be free to exercise its discretion to impose any sentence it finds
25   appropriate up to the maximum set by statute for the crime of
26   conviction.
27        12.   Defendant and the USAO agree to the following applicable
28   Sentencing Guidelines factors:
                                           8
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 9 of 18 Page ID #:405



 1      Base Offense Level:                    9             [U.S.S.G. § 2B3.3]

 2      More than $6,500                       +2     [U.S.S.G. § 2B3.3(b)(B)]

 3      Total Offense Level:                   11

 4

 5   The USAO will agree to a two-level downward adjustment for acceptance

 6   of responsibility (and, if applicable, move for an additional one-

 7   level downward adjustment under U.S.S.G. § 3E1.1(b)) only if the

 8   conditions set forth in paragraph 3 are met and if defendant has not

 9   committed, and refrains from committing, acts constituting

10   obstruction of justice within the meaning of U.S.S.G. § 3C1.1, as

11   discussed below.     Subject to paragraph 25 below, defendant and the

12   USAO agree not to seek, argue, or suggest in any way, either orally

13   or in writing, that any other specific offense characteristics,

14   adjustments, or departures relating to the offense level be imposed.

15   Defendant agrees, however, that if, after signing this agreement but

16   prior to sentencing, defendant were to commit an act, or the USAO

17   were to discover a previously undiscovered act committed by defendant

18   prior to signing this agreement, which act, in the judgment of the

19   USAO, constituted obstruction of justice within the meaning of

20   U.S.S.G. § 3C1.1, the USAO would be free to seek the enhancement set

21   forth in that section and to argue that defendant is not entitled to

22   a downward adjustment for acceptance of responsibility under U.S.S.G.

23   § 3E1.1.   Defendant understands that there is no agreement as to

24   defendant’s criminal history or criminal history category.

25        13.   Defendant and the USAO reserve the right to argue for a

26   sentence outside the sentencing range established by the Sentencing

27   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

28   (a)(2), (a)(3), (a)(6), and (a)(7).
                                           9
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 10 of 18 Page ID #:406



 1         14.   Defendant and the USAO agree that, taking into account the

 2   factors listed in 18 U.S.C. § 3553(a)(1)-(7), the relevant Sentencing

 3   Guidelines effective on July 20, 2021, represent a reasonable basis

 4   for the Court to determine defendant’s sentence in this case, and

 5   that defendant should be sentenced in accordance with the Sentencing

 6   Guidelines.      Therefore, subject to paragraph 25 below, defendant and

 7   the USAO agree not to argue, either orally or in writing, that the

 8   Court (a) not follow the Sentencing Guidelines in imposing sentence;

 9   (b) impose a sentence not in accordance with the Sentencing

10   Guidelines; or (c) impose a term of imprisonment outside the

11   sentencing range for the Total Offense Level stipulated to in

12   paragraph 12 above.

13                          WAIVER OF CONSTITUTIONAL RIGHTS

14         15.   Defendant understands that by pleading guilty, defendant
15   gives up the following rights:
16               a.     The right to persist in a plea of not guilty.
17               b.     The right to a speedy and public trial by jury.
18               c.     The right to be represented by counsel –- and if
19   necessary have the Court appoint counsel -- at trial.           Defendant
20   understands, however, that, defendant retains the right to be
21   represented by counsel –- and if necessary have the Court appoint
22   counsel –- at every other stage of the proceeding.
23               d.     The right to be presumed innocent and to have the
24   burden of proof placed on the government to prove defendant guilty
25   beyond a reasonable doubt.
26               e.     The right to confront and cross-examine witnesses
27   against defendant.
28
                                           10
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 11 of 18 Page ID #:407



 1               f.    The right to testify and to present evidence in

 2   opposition to the charges, including the right to compel the

 3   attendance of witnesses to testify.

 4               g.    The right not to be compelled to testify, and, if

 5   defendant chose not to testify or present evidence, to have that

 6   choice not be used against defendant.

 7               h.    Any and all rights to pursue any affirmative defenses,

 8   Fourth Amendment or Fifth Amendment claims, and other pretrial

 9   motions that have been filed or could be filed.

10         16.   Having been fully advised by defendant’s attorney regarding

11   the requirements of venue with respect to the offense to which

12   defendant is pleading guilty, to the extent the offense to which

13   defendant is pleading guilty were committed, begun, or completed

14   outside the Central District of California, defendant knowingly,

15   voluntarily, and intelligently waives, relinquishes, and gives up:

16   (a) any right that defendant might have to be prosecuted only in the

17   district where the offense to which defendant is pleading guilty were

18   committed, begun, or completed; and (b) any defense, claim, or

19   argument defendant could raise or assert based upon lack of venue

20   with respect to the offense to which defendant is pleading guilty.

21                          WAIVER OF APPEAL OF CONVICTION

22         17.   Defendant understands that, with the exception of an appeal
23   based on a claim that defendant’s guilty plea was involuntary, by
24   pleading guilty defendant is waiving and giving up any right to
25   appeal defendant’s conviction on the offense to which defendant is
26   pleading guilty.     Defendant understands that this waiver includes,
27   but is not limited to, arguments that the statute to which defendant
28   is pleading guilty is unconstitutional, and any and all claims that
                                           11
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 12 of 18 Page ID #:408



 1   the statement of facts provided herein is insufficient to support

 2   defendant’s plea of guilty.

 3                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

 4         18.   Defendant agrees that, provided the Court imposes a term of
 5   imprisonment within or below the range corresponding to an offense
 6   level of 9 and the criminal history category calculated by the Court,
 7   defendant gives up the right to appeal all of the following: (a) the
 8   procedures and calculations used to determine and impose any portion
 9   of the sentence; (b) the term of imprisonment imposed by the Court;
10   (c) the fine imposed by the Court, provided it is within the
11   statutory maximum; (d) to the extent permitted by law, the
12   constitutionality or legality of defendant’s sentence, provided it is
13   within the statutory maximum; (e) the amount and terms of any
14   restitution order, provided it requires payment of no more than
15   $34,141; (f) the term of probation or supervised release imposed by
16   the Court, provided it is within the statutory maximum; and (g) any
17   of the following conditions of probation or supervised release
18   imposed by the Court: the conditions set forth in Second Amended
19   General Order 20-04 of this Court; the drug testing conditions
20   mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d); and any conditions
21   of probation or supervised release agreed to by defendant in
22   paragraph 2 above.
23         19.   The USAO agrees that, provided (a) all portions of the
24   sentence are at or below the statutory maximum specified above and
25   (b) the Court imposes a term of imprisonment of no less than, the
26   USAO gives up its right to appeal any portion of the sentence, with
27   the exception that the USAO reserves the right to appeal the
28
                                           12
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 13 of 18 Page ID #:409



 1   following: (a) the amount of restitution ordered if that amount is

 2   less than $34,141.

 3                       RESULT OF WITHDRAWAL OF GUILTY PLEA

 4         20.    Defendant agrees that if, after entering a guilty plea
 5   pursuant to this agreement, defendant seeks to withdraw and succeeds
 6   in withdrawing defendant’s guilty plea on any basis other than a
 7   claim and finding that entry into this plea agreement was
 8   involuntary, then (a) the USAO will be relieved of all of its
 9   obligations under this agreement; and (b) should the USAO choose to
10   pursue any charge that was either dismissed or not filed as a result
11   of this agreement, then (i) any applicable statute of limitations
12   will be tolled between the date of defendant’s signing of this
13   agreement and the filing commencing any such action; and
14   (ii) defendant waives and gives up all defenses based on the statute
15   of limitations, any claim of pre-indictment delay, or any speedy
16   trial claim with respect to any such action, except to the extent
17   that such defenses existed as of the date of defendant’s signing this
18   agreement.
19                    RESULT OF VACATUR, REVERSAL OR SET-ASIDE
20         21.    Defendant agrees that if any count of conviction is
21   vacated, reversed, or set aside, the USAO may: (a) ask the Court to
22   resentence defendant on any remaining count of conviction, with both
23   the USAO and defendant being released from any stipulations regarding
24   sentencing contained in this agreement, (b) ask the Court to void the
25   entire plea agreement and vacate defendant’s guilty plea on any
26   remaining count of conviction, with both the USAO and defendant being
27   released from all their obligations under this agreement, or
28   (c) leave defendant’s remaining conviction, sentence, and plea
                                           13
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 14 of 18 Page ID #:410



 1   agreement intact.     Defendant agrees that the choice among these three

 2   options rests in the exclusive discretion of the USAO.

 3                            EFFECTIVE DATE OF AGREEMENT

 4           22.   This agreement is effective upon signature and execution of
 5   all required certifications by defendant, defendant’s counsel, and an
 6   Assistant United States Attorney.
 7                                 BREACH OF AGREEMENT
 8           23.   Defendant agrees that if defendant, at any time after the
 9   signature of this agreement and execution of all required
10   certifications by defendant, defendant’s counsel, and an Assistant
11   United States Attorney, knowingly violates or fails to perform any of
12   defendant’s obligations under this agreement (“a breach”), the USAO
13   may declare this agreement breached.        All of defendant’s obligations
14   are material, a single breach of this agreement is sufficient for the
15   USAO to declare a breach, and defendant shall not be deemed to have
16   cured a breach without the express agreement of the USAO in writing.
17   If the USAO declares this agreement breached, and the Court finds
18   such a breach to have occurred, then: (a) if defendant has previously
19   entered a guilty plea pursuant to this agreement, defendant will not
20   be able to withdraw the guilty plea, and (b) the USAO will be
21   relieved of all its obligations under this agreement.
22           24.   Following the Court’s finding of a knowing breach of this
23   agreement by defendant, should the USAO choose to pursue any charge
24   that was either dismissed or not filed as a result of this agreement,
25   then:
26                 a.   Defendant agrees that any applicable statute of
27   limitations is tolled between the date of defendant’s signing of this
28   agreement and the filing commencing any such action.
                                           14
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 15 of 18 Page ID #:411



 1               b.    Defendant waives and gives up all defenses based on

 2   the statute of limitations, any claim of pre-indictment delay, or any

 3   speedy trial claim with respect to any such action, except to the

 4   extent that such defenses existed as of the date of defendant’s

 5   signing this agreement.

 6               c.    Defendant agrees that: (i) any statements made by

 7   defendant, under oath, at the guilty plea hearing (if such a hearing

 8   occurred prior to the breach); (ii) the agreed to factual basis

 9   statement in this agreement; and (iii) any evidence derived from such

10   statements, shall be admissible against defendant in any such action

11   against defendant, and defendant waives and gives up any claim under

12   the United States Constitution, any statute, Rule 410 of the Federal

13   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

14   Procedure, or any other federal rule, that the statements or any

15   evidence derived from the statements should be suppressed or are

16   inadmissible.

17            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

18                                 OFFICE NOT PARTIES
19         25.   Defendant understands that the Court and the United States
20   Probation and Pretrial Services Office are not parties to this
21   agreement and need not accept any of the USAO’s sentencing
22   recommendations or the parties’ agreements to facts or sentencing
23   factors.
24         26.   Defendant understands that both defendant and the USAO are
25   free to: (a) supplement the facts by supplying relevant information
26   to the United States Probation and Pretrial Services Office and the
27   Court, (b) correct any and all factual misstatements relating to the
28   Court’s Sentencing Guidelines calculations and determination of
                                           15
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 16 of 18 Page ID #:412



 1   sentence, and (c) argue on appeal and collateral review that the

 2   Court’s Sentencing Guidelines calculations and the sentence it

 3   chooses to impose are not error, although each party agrees to

 4   maintain its view that the calculations in paragraph 14 are

 5   consistent with the facts of this case.         While this paragraph permits

 6   both the USAO and defendant to submit full and complete factual

 7   information to the United States Probation and Pretrial Services

 8   Office and the Court, even if that factual information may be viewed

 9   as inconsistent with the facts agreed to in this agreement, this

10   paragraph does not affect defendant’s and the USAO’s obligations not

11   to contest the facts agreed to in this agreement.

12         27.   Defendant understands that even if the Court ignores any

13   sentencing recommendation, finds facts or reaches conclusions

14   different from those agreed to, and/or imposes any sentence up to the

15   maximum established by statute, defendant cannot, for that reason,

16   withdraw defendant’s guilty plea, and defendant will remain bound to

17   fulfill all defendant’s obligations under this agreement.            Defendant

18   understands that no one –- not the prosecutor, defendant’s attorney,

19   or the Court –- can make a binding prediction or promise regarding

20   the sentence defendant will receive, except that it will be within

21   the statutory maximum.

22                              NO ADDITIONAL AGREEMENTS

23         28.   Defendant understands that, except as set forth herein,
24   there are no promises, understandings, or agreements between the USAO
25   and defendant or defendant’s attorney, and that no additional
26   promise, understanding, or agreement may be entered into unless in a
27   writing signed by all parties or on the record in court.
28
                                           16
Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 17 of 18 Page ID #:413




                                                  8/19/2021




   T,BUF.PSSJT                                 
     Case 2:20-cr-00550-RGK Document 42 Filed 08/19/21 Page 18 of 18 Page ID #:414



 1   To my knowledge: no promises, inducements, or representations of any

 2   kind have been made to my client other than those contained in this

 3   agreement; no one has threatened or forced my client in any way to

 4   enter into this agreement; my client’s decision to enter into this

 5   agreement is an informed and voluntary one; and the factual basis set

 6   forth in this agreement is sufficient to support my client’s entry of

 7   a guilty plea pursuant to this agreement.

 8
       V.DWH0RUULV                                  
 9   KATE MORRIS                                       Date
     Attorney for Defendant CHRISTOPHER
10   LEONARD WRIGHT
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           18
